Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1651 Page 1 of 33




                           Exhibit 23
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1652 Page 2 of 33




                                                                     CCOG00002222
                                Exhibit 23 - Page 473
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1653 Page 3 of 33




                                                                     CCOG00002223
                                Exhibit 23 - Page 474
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1654 Page 4 of 33




                                                                     CCOG00002224
                                Exhibit 23 - Page 475
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1655 Page 5 of 33




                                                                     CCOG00002225
                                Exhibit 23 - Page 476
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1656 Page 6 of 33




                                                                     CCOG00002226
                                Exhibit 23 - Page 477
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1657 Page 7 of 33




                                                                     CCOG00002227
                                Exhibit 23 - Page 478
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1658 Page 8 of 33




                                                                     CCOG00002228
                                Exhibit 23 - Page 479
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1659 Page 9 of 33




                                                                     CCOG00002229
                                Exhibit 23 - Page 480
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1660 Page 10 of 33




                                                                     CCOG00002230
                                Exhibit 23 - Page 481
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1661 Page 11 of 33




                                                                     CCOG00002231
                                Exhibit 23 - Page 482
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1662 Page 12 of 33




                                                                     CCOG00002232
                                Exhibit 23 - Page 483
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1663 Page 13 of 33




                                                                     CCOG00002233
                                Exhibit 23 - Page 484
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1664 Page 14 of 33




                                                                     CCOG00002234
                                Exhibit 23 - Page 485
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1665 Page 15 of 33




                                                                     CCOG00002235
                                Exhibit 23 - Page 486
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1666 Page 16 of 33




                                                                     CCOG00002236
                                Exhibit 23 - Page 487
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1667 Page 17 of 33




                                                                     CCOG00002237
                                Exhibit 23 - Page 488
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1668 Page 18 of 33




                                                                     CCOG00002238
                                Exhibit 23 - Page 489
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1669 Page 19 of 33




                                                                     CCOG00002239
                                Exhibit 23 - Page 490
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1670 Page 20 of 33




                                                                     CCOG00002240
                                Exhibit 23 - Page 491
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1671 Page 21 of 33




                                                                     CCOG00002241
                                Exhibit 23 - Page 492
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1672 Page 22 of 33




                                                                     CCOG00002242
                                Exhibit 23 - Page 493
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1673 Page 23 of 33




                                                                     CCOG00002243
                                Exhibit 23 - Page 494
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1674 Page 24 of 33




                                                                     CCOG00002244
                                Exhibit 23 - Page 495
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1675 Page 25 of 33




                                                                     CCOG00002245
                                Exhibit 23 - Page 496
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1676 Page 26 of 33




                                                                     CCOG00002246
                                Exhibit 23 - Page 497
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1677 Page 27 of 33




                                                                     CCOG00002247
                                Exhibit 23 - Page 498
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1678 Page 28 of 33




                                                                     CCOG00002248
                                Exhibit 23 - Page 499
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1679 Page 29 of 33




                                                                     CCOG00002249
                                Exhibit 23 - Page 500
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1680 Page 30 of 33




                                                                     CCOG00002250
                                Exhibit 23 - Page 501
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1681 Page 31 of 33




                                                                     CCOG00002251
                                Exhibit 23 - Page 502
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1682 Page 32 of 33




                                                                     CCOG00002252
                                Exhibit 23 - Page 503
Case 3:17-cv-01112-JLS-NLS Document 85-24 Filed 04/15/19 PageID.1683 Page 33 of 33




                                                                     CCOG00002253
                                Exhibit 23 - Page 504
